Citation Nr: 1206556	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  09-15 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with depressed mood. 

2.  Entitlement to total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to January 2003. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied a higher rating for an adjustment disorder with depressed mood, and for a TDIU.  The Veteran testified before a Veterans Law Judge in a travel Board hearing in February 2010; a transcript of the hearing is of record.  Subsequently, in June 2010, the Board remanded this matter for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In February 2010, the Veteran presented testimony before a Veterans Law Judge who is no longer employed by the Board.  In a November 2011 correspondence, the Board informed the Veteran that the Veterans Law Judge who held his February 2010 hearing was no longer employed by the Board.  He was given the option to request another hearing before another Veterans Law Judge.  In a December 2011 response, the Veteran indicated that he wanted a videoconference hearing before a Veterans Law Judge.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 3.103(c) (2011).  Therefore, the Veteran must be provided an opportunity to present testimony at a videoconference hearing at the RO before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


